UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7946



MICHAEL EDWARD MILLS,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-461)


Submitted:   July 26, 2002                 Decided:   August 26, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Edward Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Mills appeals a district court’s order denying

him leave to proceed in forma pauperis on appeal in No. 01-7670.

The denial of in forma pauperis status is immediately appealable.

Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).

Because Mills did in fact proceed on appeal in forma pauperis in

No. 01-7670, we dismiss this appeal as moot.    We further deny leave

to proceed on appeal in formal pauperis.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                2